DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This office action substitutes the previous office action sent out on 05/05/2022. 
Claim Rejections - 35 USC § 103
1. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santhosh et al. (US 20190088059) in view of Davies et al. (US 20150138001).
Regarding claim 1, Santhosh discloses One or more non-transitory computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors (Paragraph: 0046 and fig.3) to: detect an individual who enters into a lobby of a building (Paragraphs: 0040, 0043 and fig.1: Santhosh discusses how the building system  include an application (app) operable on the user device, that permits and facilitates the user to enter to the building; and how the user device can include several types of devices, in one instance, even a fixed device, such as a keypad/touch screen affixed to a wall in a building corridor/lobby, such as building system controllers); retrieve context information corresponding to the individual (Paragraphs: 0018-0020, 0051 and fig.1: Santhosh discusses how the controller, server, or a cloud computing service employing the information communicated with the request identifies the user associated with the specific building space associated with the space at which the request was initiated); and control one or more access control devices to grant the individual access to the building based on the context information (Paragraphs: 0019-0020 and 0026: Santhosh discusses how the request for access the building includes presenting a credential of the guest for authentication).
Santhosh discloses the invention set forth above but does not specifically points out “update a user profile of the individual to indicate the individual has arrived at the building”
Davies however discloses updating a user profile of the individual to indicate the individual has arrived at the building (Paragraphs: 0145, 0175 and fig.4, 100, 101, 117: Davies discusses a vehicle detection and recognition system with dynamically updatable system; and how a system updating the parking space availability database).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Santhosh, and modify a system to update a user profile of the individual to indicate the individual has arrived at the building, as taught by Davies, thus allowing to access to the building space associated with the unique identifier based on the authorization, as discussed by Davies.   
Regarding claim 11, Santhosh discloses One or more non-transitory computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to: retrieve context information corresponding to the individual (Paragraphs: 0018-0020, 0051 and fig.1: Santhosh discusses how the controller, server, or a cloud computing service employing the information communicated with the request identifies the user associated with the specific building space associated with the space at which the request was initiated; and how the communicating including the unique identifier and information associated with the building space in the building system); transmit a notification to a lobby personnel indicating that the individual has arrived in the parking lot (Paragraphs: 0040, 0043 and fig.1: Santhosh discusses how the building system  include an application (app) operable on the user device, that permits and facilitates the user to enter to the building; and how the user device can include several types of devices, in one instance, even a fixed device, such as a keypad/touch screen affixed to a wall in a building corridor/lobby, such as building system controllers); and control one or more access control devices to grant the individual access to a building associated with the parking lot based on the context information (Paragraphs: 0019, 0026 and 0040: Santhosh discusses how the request for access the building includes presenting a credential of the user for authentication; and how a building system associated with a first building space such as any other building space that may be access controlled). 
Santhosh discloses the invention set forth above but does not specifically points out “detect a vehicle that enters into a parking lot; and identify an individual associated with the vehicle”
Davies however discloses a system detect a vehicle that enters a parking lot; and identify an individual associated with the vehicle (Paragraph: 0010 and fig.4, 101, 139: Davies discusses how a parking space monitor comprising a vehicle detection; and recognition responsive to the presence of a vehicle in a parking space in the parking area). 
Regarding claim 20, Santhosh discloses One or more non-transitory computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to: detect an individual who enters into a lobby of a building (Paragraphs: 0040, 0043 and fig.1: Santhosh discusses how the building system  include an application (app) operable on the user device, that permits and facilitates the user to enter to the building; and how the user device can include several types of devices, in one instance, even a fixed device, such as a keypad/touch screen affixed to a wall in a building corridor/lobby, such as building system controllers); retrieve context information corresponding to the individual (Paragraphs: 0018-0020, 0051 and fig.1: Santhosh discusses how the controller, server, or a cloud computing service employing the information communicated with the request identifies the user associated with the specific building space associated with the space at which the request was initiated; and how the communicating including the unique identifier and information associated with the building space in the building system); 
Santhosh discloses the invention set forth above but does not specifically points out “determine environmental characteristics of the lobby; and generate an action based on the context information and the environmental characteristics of the lobby”
Davies however discloses a system determine environmental characteristics of the lobby; and generate an action based on the context information and the environmental characteristics of the lobby (Paragraphs: 0198 and 0200: Davies however discloses how a system allow users to review the time line to determine points of interest, and then click on the locator tag to connect directly to the locally stored image data by monitoring activities including vehicle theft, vehicle vandalism, and vehicle damage, and forwarded onto the proper authorities using a security camera installed in the parking lot).
Considering claims 2 and 15, Davies discloses the one or more non-transitory computer-readable storage media of claims 1 and 11, wherein detecting the individual includes recognizing a physical characteristic of the individual (Paragraphs: 0021, 0075 and 0205: Davies discusses how surveillance images are captured from video surveillance cameras in the parking space area, i.e. allowing to recognizing a physical characteristic of the individual). 
Considering claims 3 and 13, Davies discloses the one or more non-transitory computer-readable storage media of claims 1 and 11, wherein the context information includes a security metric associated with the individual (Paragraphs: 0194 and 0197: Davis discusses how a credit card information is kept securely in one place, and billing can be done either under the name of the parking area; and how a system matches the identified license plate to the vehicle owner information).  
Considering claims 4 and 14, Davies discloses the one or more non-transitory computer-readable storage media of claims 3 and 13, wherein controlling the one or more access control devices is in response to comparing the security metric to a threshold (Paragraphs: 0194 and 0197).  
Considering claims 5 and 16, Davies discloses the one or more non-transitory computer-readable storage media of claims 1 and 11, wherein the context information includes a schedule having events associated with the individual (Paragraphs: 0146 and 0188-0189: schedule parking reservations to use the remaining operational parking spaces). 
Considering claims 6 and 17, Davies discloses the one or more non-transitory computer-readable storage media of claims 5 and 16, wherein controlling the one or more access control devices further includes displaying directions to the individual to a location of a next event on the schedule of the individual (Paragraphs: 0146 and 0188-0189).  
Considering claims 7 and 18, Davies discloses the one or more non-transitory computer-readable storage media of claims 1 and 11, wherein the context information includes an interested person (Paragraphs: 0065, 0078 and 0219: One more people register their vehicles to use the parking system).  
Considering claim 8, Davies discloses the one or more non-transitory computer-readable storage media of claim 7, wherein updating the user profile of the individual includes transmitting a notification to a device associated with the interested person indicating that the individual has arrived in the lobby (Paragraphs: 0145, 0175 and fig.4, 100, 101, 117: Davies discusses a vehicle detection and recognition system with dynamically updatable system; and how a system updating the parking space availability database).  
Considering claim 9, Davies discloses the one or more non-transitory computer-readable storage media of claim 1, wherein the context information includes user preferences of the individual (Paragraphs: 0065 and 0078).  
Considering claim 10, Davies discloses the one or more non-transitory computer-readable storage media of claim 9, wherein updating the user profile of the individual includes transmitting a notification to a food/beverage provider based on the user preferences of the individual (Paragraphs: 0162, Claim.25 and fig.4: Davies discusses how a system notified by text message, email, or voice mail, that the parking contract is ending, and the vehicle operator (i.e. can be a food/beverage provider) to come back and remove their vehicle using user preferred notification such as text or voice call).  
Considering claim 12, Davies discloses the one or more non-transitory computer-readable storage media of claim 11, wherein detecting the vehicle includes recognizing a license plate of the vehicle (Paragraphs: 0174 and 0197: Davis discusses how a system match the identified license plate to the vehicle owner information).
Considering claim 19, Davies discloses the one or more non-transitory computer-readable storage media of claim 18, wherein the system further transmits a notification to a device associated with at least one of the interested persons indicating that the individual has arrived in the parking lot (Paragraph: 0010 and fig.4, 101, 139: Davies discusses how a parking space monitor comprising a vehicle detection and recognition system responsive to the presence of a vehicle in a parking space in the parking area; and also discusses a notification system). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (See the rejection above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSEF K LAEKEMARIAM/  Examiner, Art Unit 2651                                                                                                                                                                                                                  10/20/2022